United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-2940
                                 ___________

G. Bradford Merkl,                       *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         *
Timothy T. Pendleton; David A. Joerg, *
Liability Insurance Carrier; Josh        *
Morken, Liability Insurance Carrier;     * Appeal from the United States
Marsha Womble, Liability Insurance       * District Court for the
Carrier; Winona County Sheriff’s         * District of Minnesota.
Office, Liability Insurance Carrier;     *
Susan Cooper, Liability Insurance        * [UNPUBLISHED]
Carrier; Winona County Attorney’s        *
Office, Liability Insurance Carrier;     *
Winona County District Court,            *
Liability Insurance Carrier; Minnesota *
Court of Appeals, Liability Insurance *
Carrier; Minnesota Supreme Court,        *
Liability Insurance Carrier,             *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: October 29, 2008
                              Filed: November 7, 2008
                               ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________
PER CURIAM.

      G. Bradford Merkl appeals the district court’s dismissal of his 42 U.S.C. § 1983
complaint and the denial of his motion for default judgment. After careful de novo
review, considering the facts and all reasonable inferences that can be drawn from
them in the light most favorable to Merkl, we conclude that the district court properly
dismissed the claims against the County District Court, the Minnesota Court of
Appeals, and the Minnesota Supreme Court pursuant to the Eleventh Amendment.
See Bhd. of Maint. of Way Employees v. Burlington N. Santa Fe R.R., 270 F.3d 637,
638 (8th Cir. 2001) (per curiam) (review standard); Harris v. Mo. Court of Appeals,
787 F.2d 427, 429 (8th Cir. 1986) (state courts are not vulnerable to § 1983 suits
because they are protected by state immunity under Eleventh Amendment).

       We disagree with the district court that the remaining claims were barred
pursuant to the Rooker-Feldman1 doctrine, because Merkl presented federal claims
independent from those that he had previously presented in state court, and he was not
merely seeking review and rejection of the state court judgments. See Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 293 (2005) (if federal plaintiff
presents independent claim, albeit one that denies legal conclusion that state court has
reached in case to which plaintiff was party, then there is jurisdiction and state law
determines whether defendant prevails under principles of preclusion); Skit Int’l, Ltd.
v. DAC Techs. of Ark., Inc., 487 F.3d 1154, 1157 (8th Cir.) (district court is not
deprived of jurisdiction over every case where plaintiff seeks different result from that
obtained in state court; Rooker-Feldman doctrine is implicated where losing party in
state court action subsequently complains about judgment and seeks review and
rejection of it), cert. denied, 128 S. Ct. 495 (2007).




      1
       D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust
Co., 263 U.S. 413 (1923).

                                          -2-
       However, we hold that all of Merkl’s claims based on the search for property
to satisfy the initial judgment in state court, the validity of the sheriff’s sale, and the
passage of title to his property following the redemption period, are barred by the
doctrine of collateral estoppel. See Willems v. Comm’r of Public Safety, 333 N.W.2d
619, 621 (Minn. 1983) (listing factors determining whether collateral estoppel
applies). The remainder of the claims failed to state a legal basis upon which relief
could be granted. See Phipps v. FDIC, 417 F.3d 1006, 1010 (8th Cir. 2005) (court
may affirm district court’s dismissal on any basis supported by record); Stone v.
Harry, 364 F.3d 912, 914 (8th Cir. 2004) (pro se complaints are to be construed
liberally, but must allege sufficient facts to support claims advanced).

      Finally, we conclude that the district court did not abuse its discretion in
denying Merkl’s request for default judgment. See Fed. R. Civ. P. 55(a), (b)(2); Ackra
Direct Mktg. Corp. v. Fingerhut Corp., 86 F.3d 852, 856 (8th Cir. 1996).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                           -3-